1

2

3                                    UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6
     CODY M BUNGANICH,
7
                        Plaintiff,
8                                                      2:19-cv-00513-RFB-VCF
     vs.                                               ORDER
9    WELLS FARGO FININCIAL NATIONAL
     BANK,
10
                        Defendant.
11

12
         The parties have filed a proposed stipulation and order for dismissal with prejudice (ECF NO. 35).
13
         Accordingly,
14
         IT IS HEREBY ORDERED that the status hearing scheduled for October 7, 2019, is VACATED.
15

16
         DATED this 4th day of October, 2019.
17
                                                             _________________________
18
                                                             CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
